HARALSON, J.
1. In Ex parte Lehman, Burr & Co., 59 Ala. 632, this court announced that it must be regarded as settled in this State,, by the decision of War-field v. Campbell, 38 Ala. 527, that an attorney at law or solicitor in chancery has a lien upon a judgment or decree obtained for a client, to the extent of the compensation the client has agreed to pay ; or if there has been no specific agreement for compensation, then, for reasonable compensation for services rendered in and about its procurement. The lien is limited to services rendered in the particular action or proceeding in which the judgment or decree was rendered, and the theory on which the particular lien rests is, that the attorney or solicitor is regarded as an assignee of the judgment or decree, to the extent of his fee, from the date of its rendition,— subordinate to all counter claims or set-offs, existing at the time. These principles have been the subject of repeated, recognition in this court, since those earlier decisions. — Jackson v. Clopton, 66 Ala. 33; McWilliams v. Jenkins, 72 Ala. 487; Mosely v. Norman, 74 Ala. 424.
2. It is as well settled, also, that an attorney or solicitor has no lien on the land of his client, where he has *610successfully prosecuted a suit in equity to establish the title of his client to real estate, or on land recovered in an action of ejectment prosecuted by him, or where he has defended successfully the right and title to land against an unjust claim, or an unwarranted attempt to subject it to an alleged lien or liability. — Hinson v. Gamble, 65 Ala. 605; Lee v. Winston, 68 Ala. 402; McWilliams v. Jenkins, supra; Humphrey v. Browning, 46 Ill. 476; 2 Kent’s Com., 640-41.
3. In any cause in which such alien maybe declared and enforced, there must, therefore, be a moneyed judgment or decree to which the lien may attach., or else it can not exist. If a judgment or decree for money, however, has been rendered in a cause, as here, and real estate has been condemned to sale for its satisfaction, the lien may be declared, as was done in this case, on the decree, and made operative on the proceeds of the sale of the land, to the extent that the proceeds may not be liable to superior claims. The incidental liability of the land, or the proceeds of its sale, for the satisfaction of the decree, is no invasion of the rule we have announced against declaring a lien on land for the payment of solicitor’s fees and charges'.
4. The petition of the solicitors filed in the cause, for the purpose for which filed, was an appropriate and approved proceeding, and the demurrer to it was properly overruled.— Weaver v. Cooper, 73 Ala. 318; Warfield v. Campbell, supra; Thornton v. H. A. & B. Railroad Co., 94 Ala. 358.
We find no error as assigned, and the decree of the city court is affirmed.